



Exhibit 10.28
WARRIOR MET COAL, INC.
2017 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
(Time-Based Vesting Award)


This RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), effective as of
the Date of Grant set forth in the Grant Notice (the “Grant Date”), is by and
between Warrior Met Coal, Inc. (the “Company”) and the Participant.


W I T N E S S E T H:


WHEREAS, the Company has established the Warrior Met Coal, Inc. 2017 Equity
Incentive Plan (as it may be amended, the “Plan”); and


WHEREAS, the Company desires to provide the Participant with an opportunity to
share in the long-term growth and value creation of the Company by granting the
Participant Restricted Stock Units (as defined in the Plan) (“RSUs”) pursuant to
Section 9 of the Plan and subject to the terms and conditions set forth in this
Agreement and the Plan.


NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, the parties hereto hereby agree as follows:


1.
Grant of Restricted Stock Units.



(a)Subject to the terms, conditions and restrictions set forth herein, the
Company hereby grants to the Participant the number of RSUs set forth in the
Grant Notice as of the Grant Date. The RSUs are granted pursuant to the Plan and
will be subject to the terms of the Plan and this Agreement. Capitalized terms
used but not otherwise defined in this Agreement shall have the meanings
ascribed to such terms in the Plan.


(b)Subject to the settlement and the terms and conditions of this Agreement and
the Plan, including without limitation Section 12 of the Plan, each RSU
constitutes the right of the Participant to receive one share of Common Stock on
the Settlement Date (as defined below).


(c)The Company shall establish and maintain an RSU bookkeeping account for the
Participant (the “Account”), and the Account shall be credited with the number
of RSUs granted to the Participant. The Participant’s interest in the Account
shall be that of a general, unsecured creditor of the Company.
2.     Restrictions. Except as provided in the Plan or this Agreement, the
restrictions on the RSUs are that they will be forfeited by the Participant and
all of the Participant’s rights to such RSUs shall immediately terminate without
any payment or consideration by the Company, in the event of any sale,
assignment, transfer, hypothecation, pledge or other alienation of such RSUs
made or attempted, whether voluntary or involuntary, and if involuntary whether
by process of law in any civil or criminal suit, action or proceeding, whether
in the nature of an insolvency or bankruptcy proceeding or otherwise, by the
Participant without the written consent of the Committee.


3.     Vesting; Settlement. The RSUs will vest and be settled in accordance with
the terms and conditions set forth in this Section 3.







--------------------------------------------------------------------------------





(d)General. The RSUs shall vest as follows; provided, that, except as otherwise
provided below, the Participant’s continuous employment has not terminated prior
to the relevant vesting date(s):


(i)with respect to one-third (1/3) of the RSUs, on the first anniversary of the
Grant Date;
(ii)with respect to one-third (1/3) of the RSUs, on the second anniversary of
the Grant Date; and


(iii)with respect to one-third (1/3) of the RSUs, on the third anniversary of
the Grant Date.


(e)Termination of Continuous Employment.


(i)Subject to Section 3(c) below, in the event of the termination of the
Participant’s continuous employment with the Company or an Affiliate for any
reason other than death, disability (as defined and determined in the sole
discretion of the Committee) or Retirement (as defined below) prior to the third
anniversary of the Grant Date, any RSUs held by the Participant that have not
vested as of the date of such termination shall be forfeited without payment of
any consideration.
(ii)In the event of the termination of the Participant’s continuous employment
with the Company or an Affiliate as a result of the Participant’s death,
disability (as defined and determined in the sole discretion of the Committee)
or Retirement prior to the third anniversary of the Grant Date, any unvested
RSUs held by the Participant shall vest in full. The Company shall issue the
vested RSUs in accordance with the timing specified in Section 3(d) below.
For purposes of this Agreement, the term “Retirement” shall mean a termination
by the Participant of his or her continuous employment that occurs on or after
the date on which the Participant attains the age of fifty-five (55) and has
completed at least five (5) years of employment with the Company or any of its
Affiliates.


(f)Change in Control. Any unvested RSUs held by the Participant shall vest in
full upon the occurrence of a Change in Control, provided, that, the Participant
remains in continuous employment through and including the date of a Change in
Control.


(g)Settlement. Vested RSUs will be settled in shares of Common Stock as soon as
reasonably practicable following the date on which such RSUs vest; provided,
however, that in no event shall such RSUs be settled more than thirty (30) days
after such vesting date. Notwithstanding the foregoing, for a Participant who is
or becomes eligible for Retirement at any time prior to the third anniversary of
the Grant Date, any RSUs that become vested as a result of a Participant’s
Retirement pursuant to Section 3(b)(ii) above, shall be settled as soon as
reasonably practicable following the earlier of (i) such Participant’s
Separation from Service or (ii) the anniversary applicable to such portion of
vested RSUs as provided in Section 3(a); provided, however, that in no event
shall such vested RSUs be settled more than thirty (30) days after such “earlier
of” date.


For purposes of this Agreement, the actual date of settlement for the vested
RSUs shall in each case be known as the “Settlement Date.” Upon the issuance of
the shares to the Participant, the corresponding RSUs shall cease to be credited
to the Account.


For purposes of this Agreement, the term “Separation from Service” shall mean a
Participant’s “separation from service” with the Company or any of its
Affiliates, as defined in Code Section 409A.







--------------------------------------------------------------------------------





4.     Rights as a Shareholder; Dividend Equivalents. 


(a)    Unless and until the RSUs become settled in shares of Common Stock in
accordance with Section 3 above, the Participant shall have no rights as a
shareholder relating thereto. On the Settlement Date, the Participant shall
become the record owner of the shares of Common Stock issued in respect of the
vested RSUs, and as record owner shall be entitled to all rights of a
shareholder of the Company.


(b)    If the Company pays a cash dividend on its shares of Common Stock for
which the record date (for purposes of this Agreement, the “record date” is the
date on which holders of record are determined for purposes of paying the cash
dividend on shares of Common Stock) occurs after the Grant Date but prior to a
Settlement Date, the Participant shall receive a lump sum cash payment on such
Settlement Date (or, with respect to a cash dividend that the Board has
specified is to be paid on a payment date subsequent to the Settlement Date,
such later payment date) equal to the aggregate amount of the cash dividend paid
by the Company on a single share of Common Stock multiplied by the number of
RSUs that will vest on the next vesting date following the applicable record
date.


5.     Tax Withholding. 


(a)    The Participant shall be required to pay to the Company or any Affiliate,
and the Company or any Affiliate shall have the right and is hereby authorized
to withhold from any cash, shares of Common Stock, other securities or other
property deliverable under the RSUs or from any compensation or other amounts
owing to a Participant, subject to compliance with Section 409A (as defined
below), the amount (in cash, Common Stock, other securities or other property)
of any required withholding taxes in respect of the RSUs, or any payment or
transfer of the RSUs or under the Plan, and to take such other action as may be
necessary in the opinion of the Committee or the Company to satisfy all
obligations for the payment of such withholding and taxes.


(b)     Without limiting the generality of clause (a) above, the Participant may
satisfy, in whole or in part, the foregoing withholding liability by (i) the
delivery of shares of Common Stock (which are not subject to any pledge or other
security interest and are Mature Shares) owned by the Participant having a Fair
Market Value equal to such withholding liability or (ii) having the Company
withhold from the number of shares of Common Stock otherwise issuable or
deliverable pursuant to the settlement of the RSUs a number of shares with a
Fair Market Value equal to such withholding liability (but no more than the
minimum required statutory withholding liability).


6.     Restrictive Covenants.
(a)    The Participant acknowledges and recognizes the highly competitive nature
of the business of the Company and its Affiliates and accordingly agrees as
follows:
(i)Confidentiality. The Company has advised the Participant and the Participant
acknowledges that it is the policy of the Company and its Affiliates to maintain
as secret and confidential all Protected Information (as defined below), and
that Protected Information has been and will be developed at substantial cost
and effort to the Company and its Affiliates. All Protected Information shall
remain confidential permanently and the Participant shall not at any time,
directly or indirectly, divulge, furnish or make accessible to any Person
(otherwise than as may be required in the regular course of the Participant’s
employment with the Company), nor use in any manner, either during the term of
employment or after termination, at any time, for any reason, any Protected
Information, or cause any such information of the Company or any of its
Affiliates to enter the public domain;





--------------------------------------------------------------------------------





For purposes of this Agreement, the term “Protected Information” shall mean
trade secrets, confidential and proprietary business information of the Company
and its Affiliates, and any other information of the Company and its Affiliates,
including, but not limited to, customer lists (including potential customers),
sources of supply, processes, plans, materials, pricing information, internal
memoranda, marketing plans, internal policies, and products and services which
may be developed from time to time by the Company and its Affiliates and their
respective agents or employees, including the Participant; provided, however,
that information that is in the public domain (other than as a result of a
breach of this Agreement), approved for release by the Company or an Affiliates
or lawfully obtained from third parties who are not bound by a confidentiality
agreement with the Company or such Affiliates, is not Protected Information.
(ii)Non-Solicitation. During the term of employment and for a period of twelve
(12) months after the Participant’s employment terminates for any reason, the
Participant shall not (i) employ or retain or solicit for employment or arrange
to have any other person employ or retain or solicit for employment or otherwise
participate in the employment or retention of any person who is an employee of
the Company or any of its Affiliates or (ii) call upon, solicit, write, direct,
divert, influence or accept business (either direct or indirectly) with respect
to any account or customer or prospective customer of the Company or any of its
Affiliates; and
(iii)Non-Disparagement. At all times, the Participant agrees not to disparage
the Company or any of its Affiliates or employees or otherwise make comments
harmful to the Company’s reputation.
(h)Injunctive Relief. The Participant acknowledges and agrees that a violation
of any of the terms of this Agreement will cause the Company irreparable injury
for which adequate remedy at law is not available. Accordingly, it is agreed
that the Company or any of its Affiliates shall be entitled to an injunction,
restraining order or other equitable relief to prevent breaches of the
provisions of this Agreement and to enforce specifically the terms and
provisions hereof in any court of competent jurisdiction in the United States or
any state thereof, in addition to any other remedy to which it may be entitled
at law or equity.
(i)Blue Pencil. The Participant and the Company agree that the covenants
contained in this Agreement are reasonable covenants under the circumstances,
and further agree that if, in the opinion of any court of competent jurisdiction
such covenants are not reasonable in any respect, such court shall have the
right, power and authority to excise or modify such provision or provisions of
these covenants as to the court shall appear not reasonable and to enforce the
remainder of these covenants as so amended.
7.     Compliance with Law. Notwithstanding any of the provisions hereof, the
Participant hereby agrees that the Company will not be obligated to issue or
transfer any shares of Common Stock to the Participant hereunder if the issuance
or transfer of such shares of Common Stock shall constitute a violation by the
Participant or the Company of any provisions of any law or regulation of any
governmental authority. Any determination hereunder by the Committee shall be
final, binding and conclusive.


8.     Notice. Every notice or other communication relating to this Agreement
shall be in writing, and shall be mailed or delivered to the party for whom it
is intended at such address as may from time to time be designated by it in a
notice mailed or delivered to the other party as herein provided; provided,
that, unless and until some other address be so designated, all notices or
communications by the Participant to the Company shall be mailed or delivered to
the Company at its principal executive office, and all notices or communications
by the Company to the Participant may be given to the Participant personally or
may be mailed to him or her at his or her address as recorded in the records of
the Company.


9.     Binding Effect. This Agreement shall be binding upon the heirs,
executors, administrators and successors of the parties hereto.


10.     Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware without regard to its conflict
of law principles.







--------------------------------------------------------------------------------





11.     Plan. The terms and provisions of the Plan are incorporated herein by
reference, and the Participant hereby acknowledges receiving a copy of the Plan.
In the event of a conflict or inconsistency between the terms and provisions of
the Plan and the provisions of this Agreement, this Agreement shall govern and
control.


12.     Section 409A. Notwithstanding any other provision of this Agreement to
the contrary, this Agreement and the payment(s) hereunder are intended to either
be exempt from or comply with Section 409A of the Code and the regulations and
other guidance published thereunder (collectively, “Section 409A”), and shall at
all times be interpreted and administered in accordance with such intent,
including with respect to any required delay in settlement for a “specified
employee” under Section 409A. In no event will the Company or its Affiliates or
any of their respective employees, directors, officers, agents, representatives,
attorneys, equityholders, principals, partners, members, managers or affiliates
have any liability for any failure of this Agreement to satisfy the requirements
of, or be exempt from, Section 409A, and such parties do not guarantee that this
Agreement complies with, or is exempt from, Section 409A. The Participant
acknowledges and agrees that the Participant shall not have any right to
designate, directly or indirectly, the time of payment of any amount payable
hereunder.


13.     Interpretation. Any dispute regarding the interpretation of this
Agreement shall be submitted by the Participant or the Company to the Committee
for review. The resolution of such a dispute by the Committee shall be final and
binding on the Company and the Participant.


14.     Entire Agreement. This Agreement contains the entire agreement between
the parties with respect to such subject matter and supersedes all prior written
or oral agreements or understandings.


15.     No Right to Continued Employment. Nothing in this Agreement shall be
deemed by implication or otherwise to impose any limitation on any right of the
Company to terminate the Participant’s continuous employment at any time and for
any reason or no reason.


16.    Recoupment Policies. Notwithstanding anything in the Plan to the
contrary, the Company will be entitled, to the extent permitted or required by
the Warrior Met Coal, Inc. Incentive Recoupment Policy, applicable law
(including Section 409A) and/or the requirements of an exchange on which the
Company’s shares are listed for trading, in each case, as in effect from time to
time, to recoup compensation of whatever kind paid by the Company or any of its
Affiliates at any time to a Participant under the Plan, including this Award,
and the Participant, by accepting this Award pursuant to the Plan and this
Agreement, agrees to comply with any Company request or demand for such
recoupment.


17.    Severability. Every provision of this Agreement is intended to be
severable and any illegal or invalid term shall not affect the validity or
legality of the remaining terms.


18.     Headings. The headings of the Sections hereof are provided for
convenience only and are not to serve as a basis for interpretation of
construction, and shall not constitute a part of this Agreement.


19.     Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be deemed an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Facsimile, PDF and
other electronic copies of the parties’ signatures shall have the same force and
effect as original signatures.


[SIGNATURE PAGE FOLLOWS]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.




WARRIOR MET COAL, INC.


                            
By:                         
Name:      Walter J. Scheller, III
Title:     Chief Executive Officer




PARTICIPANT




By:                         
Name:





